AO 93 (Rev. 11/13) Search and Seizure Warrant




                                            UNITED STATESDISTRICT COURT
                                                                                  for the
                                                                             District of Kansas

                    In the Matter of the Search of                                   )




              (Briefly describetheproperty to be searched
                                                                                                        d jn bIg/ t ={a>
                                                                                     )




                or identify the person by name and address)                          )
                                                                                            Case No.
                 the residence and devices located at                                )




              206 State Street, Cottonwood Falls, Kansas,                            )




                 as further described in AttachmentA                                 )




                                                     SEARCH AND SEIZURE WARRANT
To:         Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                              District of                Kansas
(identify the person or describe the property to be searchedand give its location) I

      the residence and devices located at 206 State Street, Cottonwood Falls, KS, as described in AttachmentA




            I find that the affidavit(s), or any recordedtestimony, establishprobable cause to searchand seizethe person or property
described     above,   and that   such   search   will   reveal   (identiA   Me person or describe Me property    to be seizedy.
      See Attachment B




            YOU ARE COMMANDED t, „„„t,                            thi, W„„„t ,„ „ b,f„,                 /////          2/                  r„„„ ,,„,d 14d,,”
      $     in the daytime 6:00 a.m. to 10:00 p.m.                  n at any time in the day or night beduse good cause has been established.

            Unless delayednotice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
            The officer executing this warrant, or an officer presentduring the execution of the warrant, must preparean inventory
as required by law and promptly return this warrant and inventory to                                        the Honorable Gwynne E. Birzer
                                                                                                                 (United States Magistrate Judge)

     a Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property,    will   be searched   or seized (check Me app,op,iate box)
       a for            days
                           (not
                              toexceed
                                   30) D until,thefacts
                                                      j rstifying, the later specific date of

Date andtime issued:               /7                             2/ el /q''”_                                           r

City and state:              Wichita,KS                                                       The Honorable Gwynne E. Birzer, US Magistrate Judge
                                                                                                                       Printed name and title
 y 93 (Rev' 11/13) Search and Seizure Warrant (Page 2)

                                                                     Return
-––Hi-im                                                 warrant executed:    Copy of warrant and inventory left with:
  9e -kc-3J3/7a)I odis/a ) /@').n.m                                           ObJ Ca Fr-E E TABLe
Inventory made in the presence

Inventory of the property taken and name of any person(s)seized:



                              k/,   CG            /ITTJC #'t4€r7r




                                                                  Mication

       I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designatedjudge.



Date:
        '*/ '=? „                                                                    Executing officer's signature


                                                                   ,#„.'.,'='–„,               ',a&T€ L Z
                                                                                        Printed name and titl
1. Ruger 9mm handgun with a magazine containing seven ammunition cartridges (Serial Number - 45575721)
 2. 8 GB Sandisk SD card

 3. 4 GB black TDX thumbdrive

 4. 4 GB black TDX thumbdrive

 5. Acer laptop (Serial Number - LUSFT02248100123400)

 6. Silver Apple Macbook with power supply (Model - A1286, Serial Number - W893103JB20)
 7. Spiral notebook
 8. 64 GB Lexar thumbdrive

 9. White Apple laptop with power supply (Serial Number - W87120GLWGP)

 10. Silver Samsung laptop with power supply (Serial Number - 3VPB97AR4605810)
 11. Lacie hard drive (Serial Number - 15661312025116QFR)

 12. Lacie hard drive with USB cord (Serial Number - NL3B70AG)

 13. Two plastic tubs with mini DVB (#1-16 and #2-16)

 14. Panasonic camera with SD card (Serial Number - 4Q4RA011152)

 15. Hard drive enclosure (Serial Number - WXKI E72ELVS8)

 16. Samsung video camera with cassette tape and power supply (Serial Number - 6VJWA06306W)

 17. 63 GB Panasonic mini DV player and two cassette tapes
 18. Notebook and book

 19. Four cassette tapes
 20. 10 CDs
 21. Apple Macbook with power supply (Serial Number - C023WT04DTV3)

 22. Collection of 18 DVs in a plastic tub, five DVs in a box, five mini DVs in a box, and 22 DVs in a flower box

 23. Samsung mini DV camcorder with power supply (Model - SC-D372)

 24. Legal documents
 25. Apple Macbook (Serial Number - W8731551Z5Z)

 26. Calvery external hard drive with power supply in a case (Serial Number - MH3RBUJK)

 27. Lenovo laptop (Product ID - 0768DLU)

 28. Bill of Rights book and miscellaneous papers
 29. 61 mini DVs
 30. Lacie hard drive (Serial Number - 13791111161784QFq)
 31.3 mini DVs

 32. Apple Macbook (Serial Number - W8952DR764B)

 33. 32 GB blue PNY thumbdrive, 34 GB black Sandisk thumbdrive, 32 GB black Ultra thumbdrive, 32 GB purple
Kingston DataTraveler 101G2 thumbdrive
 34. Mini DV Sony dIsc
